Case 2:19-cr-00391-RJS-DBP Document 75-1 Filed 02/05/21 PageID.235 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT

                      DISTRICT OF UTAH, CENTRAL DIVISION


 UNITED STATES OF AMERICA,
                                                   Case No. 2:19-cr-00391-RJS
                      Plaintiff,
                                                   ORDER GRANTING MOTION TO
        vs.                                        CONTINUE AND EXCLUDING
                                                   TIME FROM SPEEDY TRIAL ACT
 DAVOR KOVACEVIC, ZLATE                            COMPUTATION
 BALULOVSKI and RYAN MOWER,
                                                   MAGISTRATE JUDGE DUSTIN
                      Defendants.                  PEAD

                                                   JUDGE ROBERT J. SHELBY




    This matter is currently set for a status conference on February 11, 2021. Counsel for

 the United States filed a written motion requesting that the status conference be continued

 and that time be excluded from computation under the Speedy Trial Act. All defense

 counsel stipulate to the motion to continue. The Court is currently not conducting jury

 trials due to the Covid-19 pandemic. See General Order 20-033, referencing several

 previous General Orders of the Court. The motion having been made and good cause

 appearing, the Court makes the following findings:

    1. The defendants were charged by Indictment on October 24, 2019. They were

        arraigned on October 30, 2019. A trial date was set and the case has been

        continued for status conferences on previous occasions. The current status
Case 2:19-cr-00391-RJS-DBP Document 75-1 Filed 02/05/21 PageID.236 Page 2 of 5




       conference is set for February 11, 2021.

    2. The defendants are not in custody on this case.

    3. Counsel for all defendants concur in the United States request for a continuance.

    4. The impact of the current pandemic has affected this case and the ability to meet

       with clients, impaired both the United States and the defendants in their ability to

       prepare for trial and meet with witnesses and to negotiate effectively a potential

       resolution of the case.

    5. Additionally, a continuance is appropriate and consistent with the General Orders

       for the District of Utah regarding the continuance of jury trials due to the

       pandemic. See District of Utah’s General Orders 20-008, 20-009, 20-012, 20-017,

       20-020, 20-021 and 20-033 regarding the Coronavirus Pandemic, On April 28,

       2020 and then again on June 15, 2020, July 29, 2020, August 26, 2020, October

       29, 2020 and once again on December 28, 2020, General Orders were entered

       continuing all civil and criminal jury trials pending further order of the Court.

       Originally, on March 13, the court entered a General Order imposing health and

       travel-related limitations on access to court facilities. D. Ut. General Order No.

       20-008, In the Matter of Restrictions on Courthouse Entry during the Coronavirus

       (COVID-19) Pandemic. These orders were “[c]onsistent with the Center for

       Disease Control and Prevention (CDC) Interim Guidance for Businesses and

       Employers and the Utah Department of Health recommended strategies[.]” D. Ut.

       General Order No. 20-008 at 1. In the April 28, 2020 order, the it was noted that

       “President Trump’s March 13, 2020 National Emergency declaration remains in


                                          Page 2 of 5
Case 2:19-cr-00391-RJS-DBP Document 75-1 Filed 02/05/21 PageID.237 Page 3 of 5




       effect [and] Utah remains in a state of emergency under Governor Herbert’s

       declaration.” D. Ut. General Order No. 20-012 at 2. The Chief Judge for the

       District based the decision to continue jury trials and other related deadlines on

       “the unprecedented severity of the risks presented by the national and local

       emergency to the public, litigants, counsel, court employees, agencies that support

       the courts, and judges . . .” Id. at 3. In the October 29, 2020 order the Court stated,

       “Overall, the daily number of reported new infections is generally increasing again

       both in Utah and throughout the United States.” D.Ut. Gen. Order 20-020 at 2.

       While things have been improving recently, the Court is still at Phase 1 and the

       COVID risk continues to this date.

    6. Given the grave public-health concerns reflected in the court’s recent general

       orders, and given the additional facts set forth in this order, the ends of justice

       served by the continuance outweigh the best interest of the public and the

       defendants in a speedy trial.

    7. Pursuant to 18 U.S.C. § 3161(h)(7)(B)(i) and DUCrimR 12-1(h), failure to grant a

       continuance would likely result in a miscarriage of justice because without the

       additional time to prepare, the defendants will not adequately be able to confront

       the evidence against them, meet and confer with counsel, conduct additional

       investigation, and review the discovery, nor will the United States be able to

       effectively prepare witnesses for trial and present its case, taking into account due

       diligence.

    8. The United States having requested a continuance and defendants concurring in


                                          Page 3 of 5
Case 2:19-cr-00391-RJS-DBP Document 75-1 Filed 02/05/21 PageID.238 Page 4 of 5




        the request, the Court hereby finds that a continuance is appropriate and the

        scheduling of this case is best handled by setting a status conference in order to

        then set a jury trial date once jury trials resume in the District.

    9. The Court finds that based on the now existing General Order, 20-033, discussed

        above, the defendants’ discovery review and both parties trial preparation needs, it

        is unreasonable to expect counsel to prepare for trial proceedings or to effectively

        negotiate a settlement of the case within the time limits of 18 U.S.C. § 3161.

    10. The Court finds that the defendants will not be prejudiced by the continuance.

        The ends of justice served by the granting of the continuance outweigh the

        interests of the public and the defendants in a speedy trial. 18 U.S.C. §

        3161(h)(7)(A).

    11. The time from the motion until the date of the next scheduled status conference to

        be held on________________, is to be excluded under the Speedy Trial Act.



                                            ORDER

        It is hereby ORDERED that the matter is continued at the request of the United

 States and all defendants and the setting of a trial date is to be rescheduled at a status

 conference. The status conference in this case is scheduled for ____________, 2021, at

 _______________. At that time a trial setting will be made, if the then existing General

 Order allows, unless the parties make an adequate showing that more time is needed to

 prepare their case.




                                            Page 4 of 5
Case 2:19-cr-00391-RJS-DBP Document 75-1 Filed 02/05/21 PageID.239 Page 5 of 5




       It is further ORDERED that the time between the date of this order, and the status

 conference set for ______________, be excluded from the Speedy Trial Act computation

 as described in 18 U.S.C. § 3161.

       DATED this _______ day of February, 2021.

                                                 BY THE COURT:


                                                 DUSTIN PEAD
                                                 United States Magistrate Judge




                                        Page 5 of 5
